Citation Nr: 1607568	
Decision Date: 02/26/16    Archive Date: 03/04/16

DOCKET NO.  10-03 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1. What evaluation is warranted for hypothyroidism prior to November 25, 2013?

2. What evaluation is warranted for a mood disorder, formerly classified as a depressive disorder, not otherwise specified from December 31, 2007? 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel




INTRODUCTION

The Veteran had service from January 2005 through December 2007.  

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In July 2013, the issues of entitlement to increased disability ratings for hypothyroidism and a depressive disorder were remanded by the Board.  In a January 2014 rating decision VA granted a 30 percent rating for what was now classified as a mood disorder, and a 100 percent rating for hypothyroidism, effective December 31, 2007 and November 25, 2013, respectively.  As the maximum benefits were not granted for either disorder the issues remained on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).   


FINDING OF FACT

On February 11, 2014, prior to the promulgation of a decision in the appeal, notification was received, through the appellant's authorized representative, that a withdrawal of this appeal was requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant through his authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant.  Id. 

In February 2014, the appellant advised VA that he "would like to withdraw any pending claims and/or appeals with the VA."  As such, the Veteran has withdrawn his appeal to all issues and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


